                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 ANTHONY THOMPSON,

            Plaintiff,

            v.                                              Case No. 5:15-cv-03117-HLT-KGS

 GLEN F. VIRDEN, et al.,

            Defendants.


                                  ORDER TO SHOW CAUSE

       On November 30, 2018, Plaintiff Anthony Thompson moved pursuant to Federal Rule of

Civil Procedure 59(e) to alter or amend the judgment entered in favor of Defendants Glen Virden,

Tony Wolf, Timothy Brown, and T-Mobile U.S.A. in this action. Doc. 113. Defendants’ response

to the motion to alter or amend was due on or before December 14, 2018. See D. Kan. R. 6.1(d)(1)

(stating that responses to motions other than motions to dismiss, motions for summary judgment,

motions to remand, or motions for judgment on the pleadings must be filed and served within

14 days). Defendants Wolf, Brown, and T-Mobile U.S.A. timely responded to Plaintiff’s motion;

however, Defendant Virden failed to respond.

       On or before January 18, 2019, Virden is therefore directed to: (1) explain, in writing,

why he failed to timely respond to Plaintiff’s motion to alter or amend (Doc. 113); and (2) file his

response to Plaintiff’s motion to alter or amend. If Virden fails to respond to this order, or to file

a response to the motion to alter or amend, the Court may take appropriate action.

       IT IS SO ORDERED.

       Dated: January 9, 2019                         /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE
